 

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

U.S. Gold Corp.

2020 Stock INCENTIVE PLAN

 

1. Award of Restricted Stock Units. Pursuant to the U.S. Gold Corp. 2020 Stock
Incentive Plan (the “Plan”) for employees, officers, consultants, independent
contractors, and non-employee Directors of U.S. Gold Corp., a Nevada corporation
(the “Company”), the Company grants to

 

         Edward Karr         

(the “Participant”)

 

an Award under the Plan for two hundred thousand (200,000) Restricted Stock
Units (the “Awarded Units”) which may be converted into the number of Shares of
the Company equal to the number of Restricted Stock Units, subject to the terms
and conditions of the Plan and this Restricted Stock Unit Award Agreement (this
“Agreement”). The “Date of Grant” of this Restricted Stock Unit Award is
September 18, 2019. Each Awarded Unit shall be a notional Share, with the value
of each Awarded Unit being equal to the Fair Market Value of a Share at any
time.

 

2. Subject to Plan. This Agreement is subject to the terms and conditions of the
Plan, and the terms of the Plan shall control to the extent not otherwise
inconsistent with the provisions of this Agreement. The capitalized terms used
herein that are defined in the Plan shall have the same meanings assigned to
them in the Plan. This Agreement is subject to any rules promulgated pursuant to
the Plan by the Board or the Committee and communicated to the Participant in
writing.

 

3. Vesting; Time of Delivery of Shares. Awarded Units which have become vested
pursuant to the terms of this Section 3 are collectively referred to herein as
“Vested RSUs.” All other Awarded Units are collectively referred to herein as
“Unvested RSUs.”

 

a. Except as specifically provided in this Agreement and subject to certain
restrictions and conditions set forth in the Plan, the Awarded Units shall be
vested on the first to occur of the following: (i) a Change in Control or (ii) a
material discovery of a mineral deposit by the Company, as determined by the
Committee in its sole discretion.

 

b. Subject to the provisions of the Plan and this Agreement, upon the vesting of
Awarded Units, or as soon as practicable following vesting, and in no event,
later than sixty (60) days after vesting of the Awarded Units, the Company shall
convert the Vested RSUs into the number of whole Shares equal to the number of
Vested RSUs and shall deliver to the Participant or the Participant’s personal
representative a number of Shares equal to the number of Vested RSUs credited to
the Participant.

 

4. Forfeiture of Awarded Units. Except as otherwise provided in Section 3.a.
above, upon the Participant’s termination of employment with or services to the
Company of, if applicable, an Affiliate (“Termination of Service”), for any
reason, the Participant shall be deemed to have forfeited all of the
Participant’s Unvested RSUs. Upon forfeiture, all of the Participant’s rights
with respect to the forfeited Unvested RSUs shall cease and terminate, without
any further obligations on the part of the Company.

 



   

 

 

5. Who May Receive Converted Awarded Units. During the lifetime of the
Participant, the Shares received upon conversion of Awarded Units may only be
received by the Participant or his legal representative. If the Participant dies
prior to the date his Awarded Units are converted into Shares as described in
Section 3 above, the Shares relating to such converted Awarded Units may be
received by any individual who is entitled to receive the property of the
Participant pursuant to the applicable laws of descent and distribution.

 

6. No Fractional Shares. Awarded Units may be converted only with respect to
full shares, and no fractional Shares shall be issued.

 

7. Nonassignability. The Awarded Units are not assignable or transferable by the
Participant except by will or by the laws of descent and distribution.

 

8. Rights as Stockholder. The Participant will have no rights as a stockholder
with respect to any Shares covered by this Agreement until the issuance of a
certificate or certificates to the Participant or the registration of such
Shares in the Participant’s name. The Awarded Units shall be subject to the
terms and conditions of this Agreement. Except as otherwise provided in Section
9 hereof, no adjustment shall be made for dividends or other rights for which
the record date is prior to the issuance of such certificate or certificates or
the registration of such Shares in the Participant’s name. The Participant, by
his execution of this Agreement, agrees to execute any documents requested by
the Company in connection with the issuance of the Shares.

 

9. Adjustment of Number of Awarded Units and Related Matters. The number of
Shares covered by the Awarded Units shall be subject to adjustment in accordance
with Section 7(b) of the Plan.

 

10. Specific Performance. The parties acknowledge that remedies at law will be
inadequate remedies for breach of this Agreement and consequently agree that
this Agreement shall be enforceable by specific performance. The remedy of
specific performance shall be cumulative of all of the rights and remedies at
law or in equity of the parties under this Agreement.

 

11. Participant’s Representations. Notwithstanding any of the provisions hereof,
the Participant hereby agrees that the Company will not be obligated to issue
any Shares to the Participant hereunder, if the issuance of such Shares shall
constitute a violation by the Participant or the Company of any provision of any
law or regulation of any governmental authority. Any determination in this
connection by the Company shall be final, binding, and conclusive. The
obligations of the Company and the rights of the Participant are subject to all
applicable laws.

 

12. Investment Representation. Unless the Shares are issued to the Participant
in a transaction registered under applicable federal and state securities laws,
by his execution hereof, the Participant represents and warrants to the Company
that all Shares which may be acquired hereunder will be acquired by the
Participant for investment purposes for his own account and not with any intent
for resale or distribution in violation of federal or state securities laws.
Unless the Shares are issued to him in a transaction registered under the
applicable federal and state securities laws, all certificates issued with
respect to the Shares shall bear an appropriate restrictive investment legend
and shall be held indefinitely, unless they are subsequently registered under
the applicable federal and state securities laws or the Participant obtains an
opinion of counsel, in form and substance satisfactory to the Company and its
counsel, that such registration is not required.

 

13. Participant’s Acknowledgments. The Participant acknowledges that a copy of
the Plan has been made available for his review by the Company and represents
that he is familiar with the terms and provisions thereof, and hereby accepts
this Award subject to all the terms and provisions thereof. The Participant
hereby agrees to accept as binding, conclusive, and final all decisions or
interpretations of the Committee or the Board, as appropriate, upon any
questions arising under the Plan or this Agreement.

 



 2 

 

 

14. Law Governing. This Agreement shall be governed by, construed, and enforced
in accordance with the laws of the State of Nevada (excluding any conflict of
laws rule or principle of Nevada law that might refer the governance,
construction, or interpretation of this agreement to the laws of another state).

 

15. No Right to Continue Service or Employment. Nothing herein shall be
construed to confer upon the Participant the right to continue in the employ or
to provide services to the Company or any Affiliate, whether as an employee,
officer, consultant, independent contractor, or Director, or to interfere with
or restrict in any way the right of the Company or any Affiliate to discharge
the Participant as an Eligible Person at any time.

 

16. Legal Construction. In the event that any one or more of the terms,
provisions, or agreements that are contained in this Agreement shall be held by
a court of competent jurisdiction to be invalid, illegal, or unenforceable in
any respect for any reason, the invalid, illegal, or unenforceable term,
provision, or agreement shall not affect any other term, provision, or agreement
that is contained in this Agreement, and this Agreement shall be construed in
all respects as if the invalid, illegal, or unenforceable term, provision, or
agreement had never been contained herein.

 

17. Covenants and Agreements as Independent Agreements. Each of the covenants
and agreements that are set forth in this Agreement shall be construed as a
covenant and agreement independent of any other provision of this Agreement. The
existence of any claim or cause of action of the Participant against the
Company, whether predicated on this Agreement or otherwise, shall not constitute
a defense to the enforcement by the Company of the covenants and agreements that
are set forth in this Agreement.

 

18. Entire Agreement. This Agreement together with the Plan supersede any and
all other prior understandings and agreements, either oral or in writing,
between the parties with respect to the subject matter hereof and constitute the
sole and only agreements between the parties with respect to the said subject
matter. All prior negotiations and agreements between the parties with respect
to the subject matter hereof are merged into this Agreement. Each party to this
Agreement acknowledges that no representations, inducements, promises, or
agreements, orally or otherwise, have been made by any party or by anyone acting
on behalf of any party, which are not embodied in this Agreement or the Plan and
that any agreement, statement, or promise that is not contained in this
Agreement or the Plan shall not be valid or binding or of any force or effect.

 

19. Parties Bound. The terms, provisions, and agreements that are contained in
this Agreement shall apply to, be binding upon, and inure to the benefit of the
parties and their respective heirs, executors, administrators, legal
representatives, and permitted successors and assigns, subject to the limitation
on assignment expressly set forth herein.

 

20. Modification. No change or modification of this Agreement shall be valid or
binding upon the parties unless the change or modification is in writing and
signed by the parties; provided, however, that the Company may change or modify
this Agreement without the Participant’s consent or signature if the Company
determines, in its sole discretion, that such change or modification is
necessary for purposes of compliance with or exemption from the requirements of
Section 409A of the Code or any regulations or other guidance issued thereunder.
Notwithstanding the preceding sentence, the Company may amend the Plan to the
extent permitted by the Plan.

 

21. Headings. The headings that are used in this Agreement are used for
reference and convenience purposes only and do not constitute substantive
matters to be considered in construing the terms and provisions of this
Agreement.

 



 3 

 

 

22. Gender and Number. Words of any gender used in this Agreement shall be held
and construed to include any other gender, and words in the singular number
shall be held to include the plural, and vice versa, unless the context requires
otherwise.

 

23. Notice. Any notice required or permitted to be delivered hereunder shall be
deemed to be delivered only when actually received by the Company or by the
Participant, as the case may be, at the addresses set forth below, or at such
other addresses as they have theretofore specified by written notice delivered
in accordance herewith:

 

  a. Notice to the Company shall be addressed and delivered as follows:        
  U.S. Gold Corp.     1910 E. Idaho Street, Suite 102-Box 604     Elko, Nevada
89801     Attn:__________________________________     Facsimile:
______________________________         b. Notice to the Participant shall be
addressed and delivered as set forth on the signature page.

 

24. Section 409A; Six Month Delay. Notwithstanding anything herein to the
contrary, in the case of a conversion of Awarded Units and distribution of
Shares on account of any Termination of Service (other than death), if the
Participant is a “specified employee” as defined in § 1.409A-1(i) of the final
regulations under Section 409A of the Code, then solely to the extent required
under Section 409A of the Code, a distribution of the number of such Shares to
the Participant (determined after application of the withholding requirements
set forth in Section 25 below), shall not occur until the date which is six (6)
months following the date of the Participant’s Termination of Service (or, if
earlier, the date of death of the Participant).

 

25. Tax Requirements. The Participant is hereby advised to consult immediately
with his own tax advisor regarding the tax consequences of this Agreement.
Unless the Company otherwise consents in writing to an alternative withholding
method, the Company, or if applicable, any Affiliate (for purposes of this
Section 25, the term “Company” shall be deemed to include any applicable
Affiliate) shall have the right to deduct from all amounts paid in cash or other
form in connection with the Plan, any federal, state, local, or other taxes
required by law to be withheld in connection with this Award. The Company may,
in its sole discretion and prior to the date of conversion, require the
Participant receiving Shares upon conversion of Awarded Units to pay the Company
the amount of any taxes that the Company is required to withhold in connection
with the Participant’s income arising with respect to this Award. Such payments
shall be required to be made prior to the delivery of any certificate or the
registration of such Shares in the Participant’s name for such Shares. Such
payment may be made by the Participant: (a) electing to have the Company
withhold a portion of the Shares otherwise to be delivered upon receipt of (or
the lapse of restrictions relating to) such Awarded Units with a Fair Market
Value equal to the amount of such taxes required to be withheld (subject to any
limitations required by the Financial Accounting Standards Board’s ASC Topic 718
to avoid adverse accounting treatment); (b) delivering to the Company, Shares
other than Shares issuable upon receipt of (or the lapse of restrictions
relating to) such Awarded Units with a Fair Market Value equal to the amount of
such required tax withholdings; or (c) delivering cash to the Company in an
amount that equals or exceeds the required tax withholding obligations of the
Company. Notwithstanding the foregoing, the Company may, in its sole discretion,
withhold any such taxes from any other cash remuneration otherwise paid by the
Company to the Participant or withhold the number of Shares to be delivered upon
the conversion of the Awarded Units with an aggregate Fair Market Value that
equals or exceeds (to avoid the issuance of fractional Shares) the required tax
withholding obligations of the Company; provided, however, if the Participant is
a “specified employee” as defined in § 1.409A-1(i) of the final regulations
under Section 409A of the Code who is subject to the six (6) months delay
provided for in Section 24 above, the Company shall withhold the number of
Shares attributable to the employment taxes on the date of the Participant’s
Termination of Service and withhold the number of Shares attributable to the
income taxes on the date which occurs six (6) months following the date of the
Participant’s Termination of Service (or, if earlier, the date of death of the
Participant).

 

[Remainder of Page Intentionally Left Blank;

Signature Page Follows.]

 

 4 

 

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Participant, to evidence his consent and
approval of all the terms hereof, has duly executed this Agreement, as of the
date specified in Section 1 hereof.

 

  COMPANY:       U.S. Gold Corp.       By: /s/ David Rector   Name: David Rector
  Title: Chief Operating Officer / Corporate Secretary         PARTICIPANT:    
    /s/ Edward Karr   Signature   Name: Edward Karr



  Address: [Intentionally omitted]

 



 5 

 

